DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/412,030, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for the recited photodetector and the inclusion of instructions that are executable to deactivate the first and second light emitting devices in response to output from the photodetector indicating that an amount of light reflected from the treatment surface has changed by a threshold amount, or that the photodetector is configured to detect fluorescence emitted from one or more contaminants on the treatment surface.  Accordingly, claims 18 and 19 are not entitled to the benefit of the prior application.

Claim Objections
Claim 21 is objected to because of the following informalities:  There appear to be typographical errors in lines 6 and 10 of the claim.  It appears the term “of” has been repeated prior to the word “treatment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14, 15, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al (US 2013/0270445 A1) in view of Clark et al (WO 97/43915, provided in IDS filed 8/24/2020).
With respect to claim 14, Gaska discloses a method of ultraviolet-based sterilization comprising:
Activating a first light emitting device (source of ultraviolet radiation 42; See Para. 0007 for discussion of system including a set of ultraviolet radiation sources; Para. 0030 discusses one or more sources of ultraviolet radiation which can be operated to generate UV having one or more predominant wavelengths in any predetermined radiation band that falls approximately between 200-350nm) of a bio-inactivation device (sterilization component 40, See Para. 0030) to emit germicidal light of a first wavelength toward a treatment surface;
Activating a second light emitting device of the bio-inactivation device to emit germicidal light of a second wavelength toward the treatment surface (source of ultraviolet radiation 42; See Para. 0007 for discussion of system including a set of ultraviolet radiation sources; Para. 0030 discusses one or more sources of ultraviolet radiation which can be operated to generate UV having one or more predominant wavelengths in any predetermined radiation band that falls approximately between 200-350nm), wherein the second wavelength is different from the first (See Para. 0031 for discussion of how a predominant wavelength of the ultraviolet radiation generated by the ultraviolet radiation sources can be within a first ultraviolet wavelength region between approximately 250 nanometers and 
Verifying the level of sterilization provided by one or more of the first light emitting device and the second light emitting device based on feedback from a photodetector (ultraviolet sensors 43, may be one or more photodetectors, one or more reverse biased UV LEDs, etc.; See Para. 0033) of the bio-inactivation device (See Para. 0033 for discussion of how the ultraviolet radiation source includes a plurality of space distributed pulse-driving ultraviolet emitting devices, which the computer system 20 can independently operate, operate as a plurality of distinct groups of ultraviolet emitting devices, and/or operate in reverse bias as ultraviolet sensors).
Gaska fails to specifically disclose the step of adjusting one or more of the first light emitting device and the second light emitting device based on feedback from a photodetector of the bio-inactivation device, including adjusting a wavelength and/or a radiation pattern of the germicidal light based on feedback from the photodetector.
 Clark teaches deactivation of microorganisms using pulsed light, wherein in one embodiment (Fig. 9), a photodetector (102) is used to measure fluence-per-flash of light emitted from a flashlamp (104).  The photodetector, along with suitable monitor and control circuitry (106) monitors and controls fluence-per-flash, i.e. energy per flash, within a prescribed spectral bandwidth.  Electronic output of the monitor and control circuitry, in combination with appropriate programmatic control by a personal computer (108), can be used to monitor, adjust, and document pulsed light treatment.  By providing instantaneous electronic signals indicative of parameters related to system operation, in the presence of operation or output outside of a preselected range, feedback circuits in the monitor and control circuitry 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the wavelength adjustment capabilities of the control circuitry of Clark into the computer system of Gaska because Clark teaches that feedback circuits can be easily arranged to adjust system operating parameters and output in accordance with well-known feedback/control system approaches, thus ensuring adequate deactivation of microbial organisms on surfaces (Clark; See Pg. 35, line 28 – Pg. 36, line 29).
	With respect to claim 15, the combination of Gaska and Clark teaches that the first ultraviolet wavelength region is between approximately 250 nanometers and approximately 280 nanometers, which can destroy the DNA/RNA containing organism(s) that may be present (encompasses 275 nanometers of the claim), and how the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA containing organism(s) that may be present (See Para. 0031 of Gaska).  However, the combination fails to teach the claimed invention except for the second wavelength being 365 nanometers.  It would have been obvious to one of ordinary skill in the art at the time of filing to specifically encompass a second wavelength to include 365 nanometers, as claimed, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
	With respect to claim 17, Gaska disclose a bio-inactivation device (environment for sterilizing one or more surfaces 10, See Para. 0024 and Fig. 1), comprising:

	A second light emitting device comprising one or more light emitting diodes configures to output light of a second wavelength (source of ultraviolet radiation 42; See Para. 0007 for discussion of system including a set of ultraviolet radiation sources; Para. 0030 discusses one or more sources of ultraviolet radiation which can be operated to generate UV having one or more predominant wavelengths in any predetermined radiation band that falls approximately between 200-350nm; See Para. 0031 for discussion of how the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA containing organism(s) that may be present);
	A photo detector (ultraviolet sensor 43, such as more or more photodetectors, one or more reverse biased ultraviolet LEDs, etc., See Para. 0033 and Fig. 1); and
	A controller (computer system 20 with processing component 22, See fig. 1 and Paras. 0024-0025) storing non-transitory instructions executable to:
	Activate the first light emitting device and the second light emitting device to emit light of the first wavelength and light of the second wavelength at a treatment surface (Para. 0007 for discussion of 
Gaska fails to specifically disclose that the second light emitting device is configured to output light of a second wavelength of 365nm or the step of adjusting one or more of the first light emitting device and the second light emitting device based on feedback from a photodetector of the bio-inactivation device, including adjusting a wavelength and/or a radiation pattern of the germicidal light based on feedback from the photodetector.
With respect to the recitation of the second light emitting device being configured to output light of a second wavelength of 365nm, Gaska discloses that the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA containing organism(s) that may be present (See Para. 0031).  It would have been obvious to one of ordinary skill in the art at the time of filing to specifically encompass the second peak wavelength being 365 nm as claimed, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980), and it would be within one of ordinary skill in the art to select an upper wavelength that would effectively kill more resistant microbial organisms.
With respect to the step of adjusting one or more of the first light emitting device and the second light emitting device based on feedback from a photodetector of the bio-inactivation device, 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the wavelength adjustment capabilities of the control circuitry of Clark into the computer system of Gaska because Clark teaches that feedback circuits can be easily arranged to adjust system operating parameters and output in accordance with well-known feedback/control system approaches, thus ensuring adequate deactivation of microbial organisms on surfaces (Clark; See Pg. 35, line 28 – Pg. 36, line 29).
With respect to claim 22, the combination of Gaska and Clark teaches that the first ultraviolet wavelength region is between approximately 250 nanometers and approximately 280 nanometers, which can destroy the DNA/RNA containing organism(s) that may be present (encompasses 275 nanometers of the claim), and how the ultraviolet radiation can include one or more predominant wavelengths in a second ultraviolet wavelength region between approximately 280 nanometers and approximately 360 nanometers, which can prevent the reproduction of DNA/RNA containing In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al (US 2013/0270445 A1) and Clark et al (WO 97/43915, provided in IDS filed 8/24/2020) in view of Enwemeka et al (provisional application 62/341,691 filed 5/26/2016).
Refer above for the combined teachings of Gaska and Clark.
Although the combination of Gaska and Clark teaches the incorporation of ultraviolet sensors (i.e. photodetectors, reverse biased ultraviolet LEDs, etc.) for providing feedback for use by the computer system in operating the ultraviolet radiation source, such as processing data received from the ultraviolet sensors to ensure delivery of a sufficient ultraviolet dose required for a desired level of sterilization (See Para. 0033 of Gaska), there is no teaching of utilizing said feedback (i.e. reflected light or fluorescence) to deactivate the first and second light emitting devices.
Enwemeka teaches a system for the photoeradication of microorganisms from a target, wherein bacteria infected tissue, skin, or wound is treated by irradiating the region with pulsed purple or blue light.  The pulsed purple or blue light is preferably provided at specific pulse parameters, intervals, and dosages so as to inactivate the bacteria at low irradiances and radiant exposures compared to those of a continuous wave mode of irradiation (See Para. 0004).  Providing for multiple pulses of irradiation of bacteria on a target provided a significant decrease in the survival of the microbial organisms (See Para. 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the microcontroller and activation/deactivation protocol of the system of Enwemeka into the bioinactivation device of combined Gaska and Clark because Enwemeka teaches the benefits of providing pulsed irradiation for the inactivation of microbial organisms, which provides for more complete eradication of said microbial organisms on a target (See Para. 0051 of Enwemeka).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al (US 2013/0270445 A1) and Clark et al (WO 97/43915, provided in IDS filed 8/24/2020) in view of Lin et al (US 2018/0055959 A1).
Refer above for the combined teachings of Gaska and Clark.
The combination of Gaska and Clark fails to teach that the instructions of the controller are executable to active the first light emitting device and the second light emitting device concurrently.

		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concurrent emission of each UV light element, as taught by Lin, into the controller instructions of the device of combined and Gaska and Clark, such that a variety of microbes may be killed during a sanitation cycle.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach adjusting the wavelength and/or the radiation pattern of the germicidal light comprises first emitting germicidal light of the first wavelength toward the treatment surface with the first light emitting device; determining, based on the feedback from the photodetector, that a change in fluorescence of the treatment surface is greater than a first threshold but less than a second threshold, and in response, switching to emitting germicidal light of the second wavelength toward the treatment surface with the second light emitting device; and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Benjamin R Whatley/Primary Examiner, Art Unit 1798